SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

268
KA 11-00479
PRESENT: SMITH, J.P., FAHEY, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

HELEN TRAVET, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (CHRISTINE M. COOK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (MARIA MALDONADO
OF COUNSEL), FOR RESPONDENT.


     Appeal   from a judgment of the Onondaga County Court (William D.
Walsh, J.),   rendered March 1, 2011. The judgment convicted defendant,
upon a jury   verdict, of grand larceny in the fourth degree (two
counts) and   petit larceny.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    March 21, 2014                         Frances E. Cafarell
                                                   Clerk of the Court